Case 1:19-cr-00082-CMA-GPG Document 73 Filed 09/02/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Criminal Action No. 19-cr-00082-CMA-GPG

  UNITED STATES OF AMERICA,

        Plaintiff,

  v.

  CORY THOMPSON,

       Defendant.
  ______________________________________________________________________

       ORDER ADOPTING AND AFFIRMING MARCH 4, 2020 RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE


        This matter is before the Court on the Recommendation of Magistrate Judge

  Gallagher (Doc. #56). The Court notes that pursuant to the terms of the written plea

  agreement, Defendant entered a plea of guilty to Count 12 of the Indictment, which

  charged violation of 18 U.S.C § 1343, wire fraud. The Court also notes that Defendant

  consented to Magistrate Judge Gallagher advising him with regard to his Constitutional

  rights and his rights pursuant to Rule 11 of the Federal Rules of Criminal Procedure.

  Magistrate Judge Gallagher conducted the Rule 11 hearing on March 4, 2020, at which

  time he appropriately advised the Defendant of his rights and made inquiry as to the

  Defendant’s understanding of the charges, the terms of the plea agreement, the

  voluntariness of his plea, and of the consequences of pleading guilty. Based on that
Case 1:19-cr-00082-CMA-GPG Document 73 Filed 09/02/20 USDC Colorado Page 2 of 2




  hearing Magistrate Judge Gallagher recommended that the District Court Judge accept

  Defendant's plea of guilty to Count 12 of the Indictment.

        Neither the Defendant nor the Government has filed any objections to the

  Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

        1. Court Exhibits 1 and 2 are accepted and admitted.

        2. The plea as made in open court on March 4, 2020, is accepted and the
           Defendant is adjudged guilty of violation of Count 12 of the Indictment, 18
           U.S.C § 1343, wire fraud.

        DATED: September 2, 2020

                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                              2
